Citation Nr: 0015757	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-23 809A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
knee injury.  



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel







INTRODUCTION

The claimant had periods of active and inactive duty for 
training with the Tennessee National Guard in 1967, 1968, and 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  In 
March 1998, November 1998, and October 1999, the case was 
remanded for further development.  It has been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  An unappealed September 1990 rating decision denied 
service connection for a right knee disorder, essentially on 
the basis that it was not shown that a claimed knee injury in 
service had actually occurred.  

2.  Statements submitted since the September 1990 rating 
decision, viewed in the context of evidence previously of 
record, tend to establish that the appellant indeed injured 
his right knee in service, and this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The evidence of record shows current right knee 
disability and a right knee injury in service, and tends to 
show that the current right knee disability and the injury to 
the knee in service are related.  


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the RO's September 
1990 rating decision is new and material, and the appellant's 
claim for service connection for a right knee disorder may be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for a 
right knee disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that the threshold issue in this 
case is whether the appellant had active service, i.e., 
whether he is a proper claimant.  Service connection for a 
right knee disorder was denied in an RO decision in September 
1990 in part on the basis that the evidence did not show that 
the appellant had active service on the date in question.  
Despite previous remands of this case, expressly for that 
purpose, it has not yet been verified whether he indeed was 
on any sort of active duty status (including inactive duty 
training) when the alleged injury in question occurred.  An 
NGB Form 23 does show that he received 71 points of inactive 
duty for the period of March 1968 to March 1969.  More 
significantly, we note that his medical records include a 
contemporaneous notation that he was on inactive duty 
training when the injury to his right knee occurred.  In 
light of the fact it appears that neither VA nor the service 
department is capable of verifying his status, and since 
there is credible evidence substantiating this event, the 
Board will concede that the claimant was on inactive duty 
training (drill) on the date in question. 

A claimant has one year from the date of notice of an adverse 
RO rating decision to indicate disagreement therewith; 
otherwise, that decision is final, and may be reopened only 
upon the receipt of additional evidence which, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 20.1103.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), based upon all 
the evidence and presuming its credibility.  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).  

The appellant has submitted lay statements, dated in March 
and April 1996.  The March 1996 lay statement notes that the 
author remembers the appellant injuring his knee, going home, 
and not returning for the Sunday drill, and also not 
returning for summer training.  The April 1996 statement, 
authored by the appellant's parents, notes that he was 
brought home from "monthly drill training", on Saturday 
August, 3, 1968, because of swelling and knee pain.  He was 
taken for treatment the next day, and subsequently had 
surgery.  He lived at home through the injury, surgery, and 
recuperation. 

The appellant's claim was also initially denied on the basis 
that an injury did not occur in service.  The evidence 
submitted since September 1990 includes a lay statement, 
which attests to the appellant's right knee injury on the 
date in question. This evidence is new in that it was not 
previously of record.  It is material as it provides details 
relevant to the appellant's claim that his current right knee 
disorder is due to his active service.  Furthermore, it has 
direct bearing on the appeallant's claim, and must be 
considered in order to fairly decide the merits of the claim.  
As the additional evidence submitted is both new and 
material, the claim may be reopened.  

The question that must next be addressed by the Board is 
whether the claim is well grounded, based on all the evidence 
and presuming its credibility.  The claimant contends that he 
sustained a right knee injury in August 1968 during a weekend 
drill with the Tennessee National Guard.  Private medical 
records show that he was treated for a right knee injury in 
August 1968.  Specifically, a discharge summary, dated in 
August 1968, shows that the claimant was admitted with 
locking of the right knee; it was recorded at the time that 
he developed pain and derangement of his right knee squatting 
during inactive duty training a few weeks prior, and that his 
right knee recently locked again during inactive duty 
training.  Additional medical records show that on August 3rd 
the appellant "squatted down", felt a pop in his right 
knee, and was unable to bend or extend the knee.  An August 
1968 pathology report shows a diagnosis of "degenerated 
semilunar cartilage from knee".  The record also shows that 
an excision of the lateral meniscus was performed.  A 1989 
hospital discharge report shows that "status post cartilage 
surgery right knee" was diagnosed.  

The evidence outlined above shows that the appellant has 
residuals of right knee surgery to ameliorate disability due 
to an injury, and that he sustained an injury to the same 
anatomical area during active service.  All elements of a 
well grounded claim for service connection, current 
disability, injury in service, and nexus evidence are 
present.  Thus, the claim is well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a right knee disorder is granted.  

The claim of entitlement to service connection for a right 
knee disorder is well grounded.  To this extent, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
right knee disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  While the evidence 
suggests that the claimant has right knee disability due to 
an injury on inactive duty training, this is not conclusively 
shown.  Further development of medical evidence is indicated.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant a list of all medical care 
providers who treated him for right knee 
disability/complaints since 1968, then 
obtain copies of records of all such 
treatment.

2. The RO should then schedule the 
appellant for a VA orthopedic examination 
to determine the nature and etiology of 
any right knee disorder he may have.  The 
examiner should have the appellant's 
claims file available for review.  Based 
on review of the file and examination of 
the appellant, the examiner should state 
the diagnosis for the appellant's current 
right knee disability and opine whether 
such disability is, at least as likely as 
not, related to the appellant's injury on 
inactive duty training and/or any to any 
surgery performed as a consequence of the 
injury.  The rationale for any opinion 
must be given.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Appellants' Appeals or by the United States Court of 
Appeals for Appellants Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Appellants' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 


